Citation Nr: 1711814	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Los Angeles, California certified the case to the Board on appeal.

In decisions dated in July 2013 and March 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  
The Board subsequently denied the Veteran's service connection claim for a right knee disorder in a March 2016 decision.  The Veteran appealed the Board's denial of that issue to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, the Court vacated that portion of the March 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's right knee disorder, diagnosed as osteoarthritis, is attributable to his service-connected diabetes mellitus type II with erectile dysfunction (ED).





CONCLUSION OF LAW

The Veteran's right knee disorder, diagnosed as osteoarthritis, is proximately due to, or the result of, his service-connected diabetes mellitus type II with ED.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

In this case, the Veteran's service treatment records (STRs) do not reflect any complaints, treatment, or diagnoses related to a right knee disorder.  The record has raised the theory of entitlement to service connection for a right knee disorder as secondary to any of the Veteran's service-connected disabilities.  The Veteran is currently service-connected for diabetes mellitus type II with ED; peripheral neuropathy of the left lower extremity, right lower extremity, left upper extremity, and right upper extremity associated with diabetes mellitus type II with ED; diabetic nephropathy with hypertension associated with diabetes mellitus type II with ED; residuals of a right foot injury; coronary artery disease; hypertension; and residuals of a laceration of the scalp.

The record reflects that the Veteran was diagnosed with diabetes mellitus type II in 1986.  See January 2009 Dr. C. treatment record.  In March 1996, a VA treatment record reported that the Veteran twisted his right knee after his right ankle gave way.  He was initially diagnosed with a possible tear in the medial collateral ligament, and he received diagnosis of right knee strain in April 1996.  In July 1999, the Veteran underwent a diagnostic arthroscopy with partial, lateral meniscectomy.  The pre-operative diagnosis was right knee lateral meniscal tear (unverified), and the postoperative diagnosis was internal derangement of the right knee.  The Board notes that the September 2015 VA examiner stated that the Veteran also had an arthroscopic surgery in 1982.  

A subsequent July 2001 VA treatment record noted an assessment of valgus right knee with mediolateral instability.  In a November 2004 letter, Dr. H. stated that as a result of the Veteran's diabetes and neuropathy, he had no feeling in his lower legs and feet.  Dr. H. reported that the Veteran was always falling, tripping, and hitting his knees and hips.

During a November 2005 VA examination, the examiner stated that the Veteran had experienced bilateral knee pain since the previous year.  The diagnosis was bilateral gonalgia.  No medical opinion was provided by the examiner.

The Veteran later received a diagnosis of right knee osteoarthritis in July 2006.  As such, the first element required for service connection is met.  Consequently, the only remaining question is whether the Veteran's current right knee disorder is proximately due to, or the result of, any of his service-connected disabilities.  The record includes several statements and opinions relevant to this question.

In February 2007, Dr. H. noted that the Veteran's loss of sensitivity caused him to frequently fall.  Dr. H. stated that the Veteran had fallen on the right knee on several occasions.  These falls increased the Veteran's pain and disabled him for short periods of 1 to 5 days.  Dr. H. also noted that degenerative joint disease could be caused by poor management of the treatment of diabetes mellitus.  It began with bone changes in the support joints, and increased with multiple treatments with steroidal anti-inflammatories, which increase bone destruction.  The Board notes that osteoarthritis is also called degenerative joint disease.  See Dorland's Illustrated Medical Dictionary 1344 (32nd ed. 2012).  

In a June 2012 VA medical opinion, the examiner opined that it was less likely than not that the Veteran's right knee disorder was incurred in or caused by the claimed in-service, injury, event or illness.  Although the examiner's opinion related to direct service connection, the rationale also addressed secondary service connection.  The examiner stated that there was no pathophysiological relation between peripheral neuropathy and a musculoskeletal condition of the knee.  The examiner did not provide an opinion regarding whether any of the Veteran's other service-connected disabilities, such as diabetes mellitus type II, caused or aggravated his right knee disorder.

In October 2013, a VA examiner gave a negative opinion for the Veteran's theory of secondary service connection.  The examiner noted that the Veteran had a right foot injury in the military, and currently had right knee osteoarthritis.  According to the examiner, the etiology of this disorder was likely related to the Veteran's age and occupation.  The examiner included an excerpt entitled "Osteoarthritis," from Sports Medicine and Outpatient Orthopedics. The excerpt reported that cartilage loss and osteoarthritis symptoms are preceded by damage to the collagen-proteoglycan matrix.  In addition, the etiology of osteoarthritis is often multifactorial, including previous trauma, prior high-impact activities, genetic factors, obesity, and rheumatologic or metabolic conditions.  The examiner did not expound upon any of the conclusions from the excerpt.  He only stated "therefore, there is not sufficient material medical information to establish a nexus between the Veteran's right knee disorder and his right foot disability."  In addition, there was no opinion as to whether the disorder was secondary to any other service-connected disability, to include diabetes mellitus type II.

Another VA medical opinion addressing secondary service connection was provided in September 2015.  The examiner opined that it was less likely than not that the Veteran's right knee disorder was either caused or permanently aggravated by a service-connected disability, to include peripheral neuropathy of the lower extremities, diabetes mellitus, and residual of a right foot injury.  However, the examiner also stated that there was insufficient documentation in the Veteran's record to confirm if the current knee disorder was caused or permanently aggravated by a service-connected disability.  The examiner's review of the medical records did not support a nexus at that time.  As noted in the Joint Motion, the examiner's finding of insufficient evidence amounts to a conclusion without a supporting rationale.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Thus, the Board finds that this opinion provides lacks probative value.

In considering whether the Veteran's right knee osteoarthritis was caused by his service-connected diabetes mellitus type II with ED, the Board finds that the positive and negative evidence is at least in equipoise.  The record reflects that the Veteran's diabetes mellitus type II manifested before his right knee osteoarthritis.  In addition, Dr. H.'s February 2007 statement reported that osteoarthritis could be caused by diabetes mellitus type II.  The excerpt from the October 2013 VA medical opinion further indicates that osteoarthritis often has multiple etiological factors, one of which can be a metabolic disorder such as diabetes mellitus type II.  Additionally, Dr. H. noted that the Veteran's diabetes mellitus type II caused problems that resulted in his tendency to fall due to the nerve damage in his legs. Thus, finding the evidence in equipoise, and resolving reasonable doubt in favor of the Veteran, the Board finds that secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.


ORDER

Service connection for a right knee disorder, diagnosed as osteoarthritis, secondary to service-connected diabetes mellitus type II with ED is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


